DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 7, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  A wafer processing method of dividing a wafer into individual device chips, the wafer having a device layer being stacked on a front surface of a semiconductor substrate, the device layer having a plurality of devices individually formed in a plurality of regions partitioned by a plurality of crossing division lines on a front surface of the wafer, the wafer processing method comprising:
a cut groove forming step of positioning a cutting blade on the front surface of the wafer, and cutting the device layer along each of the division lines to form a cut groove of a depth that is less than a thickness of the device layer such that a portion of the device layer remains between a base of the cut groove and the front surface of the semiconductor substrate, 
a modified layer forming step of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate inside an area of the semiconductor substrate corresponding to a predetermined one of the division lines and applying the laser beam to the wafer from a back surface of the wafer, thereby forming a plurality of modified layers inside the wafer along all of the division lines

a dividing step of holding the wafer on a chuck table in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table, grinding the back surface of the wafer to be thinned, wherein the grinding causes a crack to grow from each of the modified layers formed inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips, wherein the grinding of the dividing step is performed after performing the modified layer forming step.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817